Case: 20-60368     Document: 00515952065         Page: 1     Date Filed: 07/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 26, 2021
                                  No. 20-60368
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Sukhmaan Singh, also known as Sukhmaan Thappa,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 191 787


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Sukhmaan Singh, a native and citizen of India, petitions for review of
   the Board of Immigration Appeals’ (BIA) dismissing his appeal from an order
   of an Immigration Judge (IJ) denying:         his applications for asylum;
   withholding of removal; and relief under the Convention Against Torture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60368     Document: 00515952065             Page: 2   Date Filed: 07/26/2021




                                      No. 20-60368


   (CAT). Singh contends the BIA: erred in affirming the IJ’s adverse
   credibility determination; failed to address documentary evidence
   corroborating his statements; and ignored the effects of his post-traumatic
   stress disorder (PTSD) on his testimony. His claims fail.
          For the BIA’s decision, and that of the IJ insofar as it influenced the
   BIA, Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009), legal conclusions are
   reviewed de novo; factual findings, for substantial evidence. E.g., Iruegas-
   Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017). Under the substantial-
   evidence standard, petitioner has the burden of showing “the evidence [is]
   so compelling that no reasonable factfinder could conclude against it”.
   Wang, 569 F.3d at 537.
          An adverse credibility determination is a factual finding. Singh v.
   Sessions, 880 F.3d 220, 225 (5th Cir. 2018). In that regard, “if the IJ’s
   credibility determinations are supported by the record, they will be
   affirmed”.    Wang, 569 F.3d at 537.        In making an adverse credibility
   determination, the IJ and the BIA “may rely on any inconsistency or omission
   . . . as long as the totality of the circumstances establishes that an asylum
   applicant is not credible”. Id. at 538 (internal quotation marks and citation
   omitted) (emphasis in original).
          The record does not compel the conclusion Singh was credible. The
   IJ’s and BIA’s adverse credibility determinations were based on
   discrepancies among Singh’s testimony and supporting statements, which
   include, inter alia: whether Singh was a member or worker for the Mann
   party; whether he was alone when attacked; whether his mother witnessed
   the attack; and whether he suffered further harm. Singh’s offering an
   alternative explanation for some of these inconsistencies is insufficient. See
   Revencu v. Sessions, 895 F.3d 396, 401 (5th Cir. 2018) (“The possibility of
   drawing two inconsistent conclusions from the evidence does not prevent an




                                           2
Case: 20-60368      Document: 00515952065           Page: 3     Date Filed: 07/26/2021




                                     No. 20-60368


   administrative agency’s finding from being supported by substantial
   evidence.” (citation omitted)).
          Singh maintains the IJ and BIA failed to consider documentary
   evidence (hospital records); but, he did not present this claim before the BIA.
   We therefore lack jurisdiction to consider the issue. See Wang v. Ashcroft,
   260 F.3d 448, 452–53 (5th Cir. 2001).
          Finally, his contention that the IJ and BIA ignored the potential effects
   of PTSD on his testimony is belied by the record. The BIA expressly
   concluded his PTSD diagnosis did not undermine the adverse credibility
   determination, noting Singh’s testimony was coherent and, in any event, he
   did not explain which inconsistencies were caused by that condition. Singh
   v. Sessions, 880 F.3d 220, 225–26 (5th Cir. 2018) (upholding adverse-
   credibility determination because, inter alia, “there was no indication that
   [petitioner’s] PTSD affected his testimony or ability to speak in a coherent
   and linear manner”).
          In the light of the adverse credibility determination, Singh has not
   shown the BIA erred in upholding the IJ’s denial of his requested relief,
   including under CAT, assuming he properly presented that claim in his brief
   in this court. See, e.g., Dayo v. Holder, 687 F.3d 653, 658 (5th Cir. 2012)
   (“[B]ecause the same lack of evidence [from petitioner’s asylum and
   withholding of removal claims] means that [petitioner] cannot show he will
   be tortured, he is not entitled to relief under the CAT”).
          DISMISSED in part; DENIED in part.




                                          3